               Case 2:19-cr-00213-JAM Document 39 Filed 07/31/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00213-JAM
11
                                    Plaintiff,           MOTION TO EXCLUDE TIME PERIODS UNDER
12                                                       SPEEDY TRIAL ACT; FINDINGS AND ORDER
                             v.
13
     REGINALD SMITH,
14
                                    Defendant.
15

16                             I.       INTRODUCTION AND CASE POSTURE
17
             On May 26, 3030 defendant filed a motion to suppress evidence, triggering an exclusion of
18
     speedy trial under 18 U.S.C. 3161(h)(1)(D). (Dkt. 19) This Court held a status conference on
19
     defendant’s motion on June 23, 2020. (Dkt. 25) On July 15, 2020, on its own motion, this Court
20
     vacated the July 21, 2020 evidentiary hearing and took the matter under submission. (Dkt. 32) On the
21
     Court’s own motion, the next status conference was set for August 18, 2020. (Dkt. 33) On July 27,
22
     2020 this Court denied defendant’s motion to suppress. (Dkt. 36) Between July 15, 2020 and July 27,
23
     2020, time was excluded pursuant to 18 U.S.C. 3161(h)(1)(D).
24
             The government moves to exclude time between the date of the filing of this motion and August
25
     18, 2020, on the grounds that the delay taking such action outweigh the best interest of the public and
26
     the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7) (Local Code T4). Defendant does not stipulate
27
     to this request.
28

       GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         1
       ACT
               Case 2:19-cr-00213-JAM Document 39 Filed 07/31/20 Page 2 of 5

                      II.      COVID-19 BACKGROUND AND GENERAL ORDERS
 1

 2          On March 18, 2020, General Order 612 was issued. Pursuant to that Order, all of the

 3 courthouses in the Eastern District of California were closed to the public. It only allows persons with

 4 official court business or a healthy building tenant with official business on behalf of a tenant agency

 5 into the courthouse. The Order further provides, among other things, that in criminal cases before

 6 district court judges, the assigned district court judge may continue matters after May 1, 2020, excluding

 7 time under the Speedy Trial Act with reference to Order 611 with additional findings to support the

 8 exclusion in the judge’s discretion. Clarification to Order 612 subsequently defined “persons having

 9 official court business” and it explained how media may still gain telephonic access to a particular court

10 proceeding on behalf of the public.

11          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

12 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

13 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

14 address public health concerns related to COVID-19.

15          The State also took action to combat the COVID-19 pandemic. As of March 19, 2020, the

16 Governor for the State of California entered a state-wide shelter-in-place order, requiring everyone in

17 the State to stay in their homes except for essential outings, such as to obtain food, prescriptions or

18 healthcare services. https://www.cnn.com/2020/03/19/us/california-coronavirus-stay-home-

19 order/index.html.

20          Before filing this Motion, the government attempted to meet and confer with the defense to try

21 and reach a resolution about filing a stipulation to exclude time under the Speedy Trial Act. Defense has

22 declined to sign such a stipulation.

23
                                             III.     ARGUMENT
24

25          Although General Order 611 addresses the district-wide health concern, the Supreme Court has

26 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

27 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

28 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                          2
      ACT
               Case 2:19-cr-00213-JAM Document 39 Filed 07/31/20 Page 3 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 2 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as mandatory—the

 6 General Order requires specific supplementation and the parties seek to provide that through this

 7 Motion. Ends-of-justice continuances are excludable only if “the judge granted such continuance on the

 8 basis of his findings that the ends of justice served by taking such action outweigh the best interest of the

 9 public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is

10 excludable unless “the court sets forth, in the record of the case, either orally or in writing, its reason or

11 finding that the ends of justice served by the granting of such continuance outweigh the best interests of

12 the public and the defendant in a speedy trial.” Id.

13           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency).

21           Other courts have further upheld Speedy Trial Act continuances in comparable circumstances to

22 those that the United States is currently facing. The Fifth Circuit, for example, recognized that

23 Hurricane Katrina-related continuances served the ends of justice. United States v. Scott, 245 Fed.

24 App’x 391, 394 (5th Cir. 2007). The First Circuit was similarly untroubled by a continuance

25 necessitated by “a paralyzing blizzard.” United States v. Richman, 600 F.2d 286, 292, 293-94 (1st Cir.

26 1979). Courts also have allowed ends-of-justice continuances to accommodate personal emergencies

27 experienced by government attorneys, agents, and witnesses. See, e.g., United States v. Stallings, 701 F.

28 App’x 164, 170-71 (3d Cir. 2017) (prosecutor had “family emergency” requiring “out-of-state travel

       GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           3
       ACT
               Case 2:19-cr-00213-JAM Document 39 Filed 07/31/20 Page 4 of 5


 1 with no certain return date”); United States v. Hale, 685 F.3d 522, 533-36 (5th Cir. 2012) (primary case

 2 agent had “immediate and catastrophic family medical emergency”); Richman, 600 F.2d at 292, 294

 3 (informant hospitalized). The coronavirus is posing a similar, albeit more enduring, barrier to the

 4 prompt proceedings mandated by the statutory rules.

 5           This Court also has “[b]road discretion” to grant continuances. Morris v. Slappy, 461 U.S. 1, 11

 6 (1983). “Trial judges necessarily require a great deal of latitude in scheduling trials.” Id. Under the

 7 Speedy Trial Act, the court may order a delay in a trial and exclude time “on his own motion or at the

 8 request of the defendant or his counsel or at the request of the attorney for the Government.” 18 U.S.C.

 9 § 3161(h)(7)(A). The trial may be continued and time excluded if the Court finds “that the ends of

10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” Id. The list of factors in Section 3161(h)(7)(B) for such a continuance and exclusion of

12 time is non-exhaustive. 18 U.S.C. § 3161(h)(7)(B) (listing “[t]he factors, among others, which a judge

13 shall consider …”). The Court may identify reasons beyond those listed, provided its findings are

14 expressed on the record orally or in writing. Id.

15           Here, in addition to the public health concerns cited by the General Orders cited above and

16 presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case

17 because the trial would involve individuals/witnesses with high-risk factors, such as age, and medical

18 conditions.

19           Additionally, counsel or other relevant individuals have been encouraged to telework and

20 minimize personal contact to the greatest extent possible and everyone in California is ordered to adhere

21 to strict shelter-in-place protocols. It will be difficult to avoid personal contact should the trial proceed.

22           Based on the above-stated findings, the ends of justice served by continuing the case as requested

23 outweigh the interest of the public and the defendant in a trial within the original date prescribed by the

24 Speedy Trial Act.
                                             IV.       CONCLUSION
25

26           For the foregoing reasons, the United States moves to exclude time between July 27 2020, and

27 August 18, 2020, under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), finding that the ends of justice

28 (in light of the global pandemic and its effects on the court system and witness safety and travel) served

       GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                           4
       ACT
               Case 2:19-cr-00213-JAM Document 39 Filed 07/31/20 Page 5 of 5


 1 by taking such action outweigh the best interest of the public and the defendant in a speedy trial.

 2

 3    Dated: July 27, 2020                                   Respectfully submitted,
 4                                                           MCGREGOR W. SCOTT
                                                             United States Attorney
 5

 6                                                           /s/ VINCENZA RABENN
                                                             VINCENZA RABENN
 7                                                           Assistant United States Attorney
 8

 9

10

11                                          FINDINGS AND ORDER
12          The Court has read and considered the government’s Motion to Exclude Time Periods Under
13 Speedy Trial Act. The Court hereby finds that the Motion, plus the outbreak of the novel coronavirus

14 known as COVID-19 (and related General Orders of this Court and guidance from the Centers for

15 Disease Control and Prevention and state and local health officials), collectively demonstrate facts that

16 provide good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. §

17 3161(h)(7)(A).

18          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best
19 interest of the public and defendant in a speedy trial; and (ii) failure to grant the continuance would

20 result in a miscarriage of justice, given the emergence of the novel coronavirus in the Eastern District of

21 California and beyond, and the necessary steps being taken to avoid further transmission of the virus.

22 Time is excluded under the Speedy Trial Act between July 27 2020, and August 18, 2020.

23          DATED: July 30, 2020
24
                                                          /s/ John A. Mendez
25                                                    THE HONORABLE JOHN A. MENDEZ
                                                      UNITED STATES DISTRICT COURT JUDGE
26

27

28

      GOV’T MTN. TO EXCLUDE TIME UNDER SPEEDY TRIAL
                                                         5
      ACT
